DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s submission of a response on 1/12/21 has been received and considered.  In the response, Applicant amended claims 1 and 7, canceled claims 2 and 8 and added 12-15.  Therefore, claims 1, 3-7 and 9-15 are pending. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. As identified below, Applicant’s specification describes a support structure 200 as the corresponding structure for determining a user device matched with information on a user who is to perform a golf swing, among a plurality of user devices, with reference to a scenario associated with the golf swing (“a target device determination unit”) or for causing a photographing module of the determined user device to photograph the golf swing of the user (“a photographing management unit”).  See page 5, lines 12 to 16, wherein Applicant’s specification describes the support structure as a digital device having a memory means and a microprocessor for computing capabilities, such as a server system, which may be included in a conventional golf simulation system.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the information on the result".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1, 3, 4, 6-10 and 12-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Each of Claims 1, 3, 4, 6-10 and 12-14 has been analyzed to determine whether it is directed to any judicial exceptions.  

Step 2A, Prong 1
Each of Claims 1, 3, 4, 6-10 and 12-14 recite steps or instructions involving one or more mental processes, which are abstract ideas under the 2019 PEG.  Accordingly, each of Claims , 3, 4, 6-10 and 12-14 recites an abstract idea.
Specifically, Claim 1 recites a system for supporting photographing of a golf swing,comprising:
a target device determination unit (additional element) configured to determining a user device matched with information on a user who is to perform a golf swing, among a plurality of user devices, with reference to a scenario associated with the golf swing (observation, which is grouped as a mental process under the 2019 PEG); and
a photographing management unit (additional element) configured to causing a photographic module of the determined user device to photograph the golf swing of a user (managing personal behavior or relationships or interactions between people, namely humans following rules or instructions, which is grouped as a certain method of organizing human activity under the 2019 PEG); and
determining, as the matched user device, a user device corresponding to a user who takes a turn determined on the basis of the scenario associated with the golf swing, among the plurality of user devices (observation, which is grouped as a mental process under the 2019 PEG).   
Claim 7 recites a system for supporting photographing of a golf swing, the system comprising:
a target device determination unit (additional element) configured to determine a user device matched with information on a user who is to perform a golf swing, among a plurality of user devices, with reference to a scenario associated with the golf swing and determine, as the matched user device, a user device corresponding to a user who takes a turn determined on the basis of the scenario associated with the golf swing, among the plurality of user devices (observation, which is grouped as a mental process under the 2019 PEG); and

a photographing management unit (additional element) configured to cause a photographic module of the determined user device to photograph the golf swing of a user (managing personal behavior or relationships or interactions between people, namely humans following rules or instructions, which is grouped as a certain method of organizing human activity under the 2019 PEG).  
As indicated above, each of independent Claims 1 and 7 (and their respective dependent Claims 3 to 4 and 9 to 10) recites at least one step or instruction involving a mental process or certain method of organizing human activity under the 2019 PEG.
Further, dependent Claims 3, 4, 12 to 14 and 9 to 10 merely include limitations that either further define the abstract idea (and thus don’t make the abstract idea any less abstract) or amount to no more than generally linking the use of the abstract idea to a particular technological environment or field of use because they’re merely incidental or token additions to the claims that do not alter or affect how the process steps are performed.
Claims 5 and 11 are held to not constitute an abstract idea because providing a result of a scenario associated with the golf swing could not be credibly performed in the human mind.

Step 2A, Prong 2
The above-identified abstract idea in each of independent Claims 1 and 7 (and their respective dependent Claims 3, 4, 12 to 14 and 9 to 10) is not integrated into a practical application under 2019 PEG because the additional elements (a target device determination unit and a photographing management unit in Claims 1, 3 and 4, a non-transitory computer readable recording medium in Claim 6 and a target device determination unit and a photographing  improve the functioning of a computer, or any other technology or technical field.  The additional elements of a target device determination unit and a photographing management unit in Claims 1, 3, 4, 7, 9, 10 and 12-14 are merely software modules which do not improve the functioning of a computer, or any other technology or technical field.  Nor do these additional elements serve to apply the above-identified abstract idea with, or by use of, a particular machine, effect a transformation or apply or use the above-identified abstract idea in some other meaningful way beyond generally linking the use thereof to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  Furthermore, the above-identified additional elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  For at least these reasons, the abstract ideas identified above in independent Claims 1 and 7 (and their respective dependent claims) are not integrated into a practical application under 2019 PEG.
Moreover, the above-identified abstract ideas are not integrated into a practical application under 2019 PEG because the claimed method and system merely implements the above-identified abstract ideas (e.g., mental process and certain method of organizing human activity) using a computer.  In other words, these claims are merely directed to an abstract idea with additional generic computer components that do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  Additionally, Applicant’s specification does not include any discussion of how the claimed Affinity Labs of Tex. v. DirecTV, LLC, the specification fails to provide sufficient details regarding the manner in which the claimed invention accomplishes any technical improvement or solution.  Thus, for these additional reasons, the abstract idea identified above in independent Claims 1 and 7 (and their respective dependent claims) is not integrated into a practical application under 2019 PEG.
Accordingly, independent Claims 1 and 7 (and their respective dependent Claims 3, 4, 12 to 14 and 9 to 10) are each directed to an abstract idea under 2019 PEG.

Step 2B
None of Claims 1, 3, 4, 6, 7, 9, 10 and 12-14 include additional elements that are sufficient to amount to significantly more than the abstract idea for at least the following reasons.
Claims 1, 3, 4, 7, 9, 10 and 12-14 require the additional elements of a target device determination unit and a photographing management unit.  Claim 6 requires the additional elements of a non-transitory computer readable recording medium.
The additional elements of a non-transitory computer readable recording medium,  a target device determination unit and a photographing management unit are generically claimed computer components or software which enables the above-identified abstract ideas to be implemented with a computer by performing the basic functions of: (i) receiving, processing, and storing data, (ii) automating mental tasks and (iii) receiving or transmitting data over a network, e.g., using the Internet to gather data.  The courts have recognized such computer functions as well understood, routine, and conventional functions when claimed in a merely generic manner (e.g., at a high level Versata Dev. Group, Inc. v. SAP Am., Inc. , 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
Per Applicant’s specification, the claimed target device determination unit and photographing management unit are program modules which may be physically stored in a variety of commonly known storage devices, i.e., non-transitory computer-readable recording medium (page 6, line 18 to page 7, line 4).  Further, Applicant’s specification explicitly discloses that support system 200 includes the above-identified program modules and may be a digital device having a memory means and a microprocessor for computing capabilities, such as a server system, included in a conventional golf simulation system (page 5, lines 12 to 16).
Accordingly, in light of Applicant’s specification, the claimed term “a non-transitory computer readable recording medium” is reasonably construed as well-understood, routine and conventional computing device and the claimed terms “a target device determination unit” and “a photographing management unit” are each reasonably construed as software implemented by well-understood, routine and conventional computing devices.  In other words, Applicant’s specification demonstrates the well-understood, routine, conventional nature of the above-identified additional elements.  Like SAP America vs Investpic, LLC (Federal Circuit 2018), it is clear, from the claims themselves and the specification, that these additional elements require no improved computer resources, just already available computers, with their already available basic functions, to use as tools in executing the claimed process. 
Moreover, simply using a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); and TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).  Further, implementing an abstract idea on a generic computer, does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. 
A claim that purports to improve computer capabilities or to improve an existing technology may provide significantly more. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314-15, 120 USPQ2d 1091, 1101-02 (Fed. Cir. 2016); and Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36, 118 USPQ2d 1684, 1688-89 (Fed. Cir. 2016).  However, a technical explanation as to how to implement the invention should be present in the specification for any assertion that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes.  That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  Here, Applicant’s specification does not include any discussion of how the claimed invention provides a technical improvement realized by these claims over the prior art or any explanation of a technical problem having an unconventional technical solution that is expressed in these claims.  Instead, as in Affinity Labs of Tex. v. DirecTV, LLC 838 F.3d 1253, 1263-64, 120 USPQ2d 1201, 1207-08 (Fed. Cir. 2016), 
For at least the above reasons, the systems and methods of Claims 1 to 11 are directed to applying an abstract idea (e.g., mental processes) on a computer without (i) improving the performance of the computer itself (as in McRO, Bascom and Enfish), or (ii) providing a technical solution to a problem in a technical field (as in DDR).  In other words, none of Claims 1 to 11 provides meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that these claims amount to significantly more than the abstract idea itself.  
Taking the additional elements individually and in combination, the additional elements do not provide significantly more.  Specifically, when viewed individually, the above-identified additional elements in independent Claims 1 and 7 (and their dependent claims) do not add significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment.  That is, neither the general computer elements nor any other additional element adds meaningful limitations to the abstract idea because these additional elements represent insignificant extra-solution activity.  When viewed as a combination, these above-identified additional elements simply instruct the practitioner to implement the conducting a wagering game with well-understood, routine and conventional activity specified at a high level of generality in a particular technological environment.  As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application.  As such, the above-identified additional elements, when viewed as whole, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  Thus, Claims 1 to 11 merely apply an abstract idea to a computer and do not (i) improve the performance of the computer itself (as in Bascom and Enfish), or (ii) provide a technical solution to a problem in a technical field (as in DDR).
Therefore, none of the claims 1, 3, 4, 7, 9, 10 and 12-14 amounts to significantly more than the abstract idea itself. Accordingly, claims 1, 3, 4, 7, 9, 10 and 12-14  are not patent eligible and rejected under 35 U.S.C. 101 as being directed to abstract ideas implemented on a generic computer in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. and 2019 PEG.
Allowable Subject Matter
Claims 5 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments filed on January 12, 2021 have been fully considered but they are not entirely persuasive.
On pages 5 and 6 Applicant argues that claim 6 has been improperly rejected under 35 U.S.C. §112(d).  Examiner agrees. Rejection has been withdrawn.
On pages 8 and 9, Applicant argues that the claims were improperly rejected under 35 U.S.C. §101 because the claimed subject matter is directed to a method of organizing human activities or a mental process but rather to a system supporting photography.  Examiner respectfully disagrees. The claims read on a human manually photographing players using their mobile devices which is a method of organizing human activities and a mental process.
On page 10, Applicant argues that the claims were improperly rejected under 35 U.S.C. §101 because the claimed subject matter is integrated into a practical application as it require a photographic module.  Examiner respectfully disagrees.  A photographic module is not 
On pages 11 and 12, Applicant argues that the claims were improperly rejected under 35 U.S.C. §101 because the Examiner has not properly supported the contention that the processor and memory assigned to the target device determination unit and a photographing management unit are conventional computer components as required by Berkheimer.  Examiner respectfully disagrees.  Applicant’s specification states “The support system 200 may be a server system. Meanwhile, according to one embodiment of the invention, the support system 200 may be included in a conventional golf simulation system”, [0026] which examiner interprets as a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional elements.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386.  The examiner can normally be reached on M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715